DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative Zhuo Xu on June 16, 2022.
2.	The application has been amended as follows: 
10. (Currently Amended) A headphone device, comprising: 
a headset accessory; 
a first earphone unit, wherein the first earphone unit includes a base body a speaker, and a connection part the speaker is fixed at a side of the base body, the connection part is formed between the base body and the speaker and the connection part has a through hole; and 
a cable including a splitter, wherein the splitter is electrically connected to each of an earphone plug and the first earphone unit, and the splitter has a jack; 
wherein the through hole of the first earphone unit is provided for insertion of the headset accessory, such that the headset accessory is detachably connected to the first earphone unit [[.]];
wherein the connection part includes: 
a fixing slot, wherein the fixing slot has the through hole, and a side of the through hole has an opening; 
a gasket piece; and 
an elastic member, two ends thereof being connected to the gasket piece and a buffer slot of the base body, respectively; 
wherein, when the headset accessory is not inserted into the through hole, the gasket piece moves toward the fixing slot through the opening by an elastic restoring force of the elastic member; 
wherein, when the headset accessory is inserted into the through hole, the gasket piece abuts the headset accessory in the fixing slot, and the gasket piece moves toward the buffer slot by a pushing force from the headset accessory inserting into the through hole.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1-4, 6-15 and 17-20 is appropriate. The close prior arts cited in the previous Office Action after having all the claimed limitations failed to teach that the connection part includes: a fixing slot, wherein the fixing slot has the through hole, and a side of the through hole has an opening, a gasket piece; and an elastic member, two ends thereof being connected to the gasket piece and a buffer slot of the base body, respectively; wherein, when the headset accessory is not inserted into the through hole, the gasket piece moves toward the fixing slot through the opening by an elastic restoring force of the elastic member; wherein, when the headset accessory is inserted into the through hole, the gasket piece abuts the headset accessory in the fixing slot, and the gasket piece moves toward the buffer slot by a pushing force from the headset accessory inserting into the through hole as recited in independent claims l and 10. Therefore, the prior arts do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1 and 10 are allowed. 
Claims 3-4, 6-9 and 20 are allowed for their dependency from independent claim 1.
Claims 11-15 and 17-19 are allowed for their dependency from independent claim 10.
Conclusion
4.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653